UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1600


SAM SADEGHI,

                    Plaintiff - Appellant,

             v.

INOVA HEALTH SYSTEM,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:16-cv-00219-TSE-IDD)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sam Sadeghi, Appellant Pro Se. Laurie Kirkland, BLANKINGSHIP & KEITH, PC,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sam Sadeghi appeals the district court’s order granting summary judgment to

Inova Health Systems on his employment discrimination and retaliation claims. On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir.

R. 34(b). Because Sadeghi’s informal brief does not challenge the district court’s holding

that he failed to establish a prima facie case of discrimination and retaliation, Sadeghi has

forfeited appellate review of the court’s order. See Brown v. Nucor Corp., 785 F.3d 895,

918 (4th Cir. 2015); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2